El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Contra el recurrido, Pedro Ortiz Zayas, se presentó una denuncia en la que se le imputaba la posesión de la sustancia controlada conocida como “cocaína”. Celebrada la vista pre-*569liminar se determinó la existencia de causa probable para acusar, por lo que se presentó la correspondiente acusación.
Oportunamente el acusado presentó una moción de su-presión de evidencia, a la que se opuso el Ministerio Público. El 4 de junio de 1987 se celebró la vista para dilucidar el asunto, en la que el fiscal presentó los testimonios de los agentes Pedro I. Reyes Cruz y José E. Matos Cartagena, además de estipularse el testimonio del químico y del agente de campo. Los agentes Reyes Cruz y Matos Cartagena de-clararon, según el resumen de sus declaraciones que hace el propio recurrido en el alegato presentado,(1) lo siguiente.
El agente Reyes Cruz señaló que el 21 de noviembre de 1986, junto a los agentes Rivera, Martínez, Zambrana y Matos Cartagena, estaba realizando una ronda preventiva por la carretera 771 de Barranquitas con el propósito de exa-minar las patentes en los diferentes negocios del área. Al llegar al Colmado Bar Ortiz, observó que frente al negocio estaba un individuo, quien luego resultó ser el recurrido Ortiz Zayas. Éste llevaba en sus manos una caja que contenía en su interior varios cartones de cigarrillos marca “Winston”. Al percatarse de la presencia de los agentes, el acu-sado recurrido asumió una actitud nerviosa e inmediata-mente entró al negocio. El testigo entró por otra puerta y observó cuando el acusado sacó de la caja una envoltura de papel de aluminio y en forma sospechosa la lanzó en direc-ción al mostrador de la barra. La misma cayó cerca de la entrada del mostrador. Declaró, además, el agente que por su experiencia como agente de drogas reconoció la envoltura como una de las que generalmente se utilizan para empacar *570heroína o cocaína. Pasó por el lugar donde cayó la envoltura, la recogió, la abrió y, al examinarla, observó que contenía un polvo blanco que le pareció era cocaína o heroína. Inmediata-mente arrestó al acusado y le hizo las advertencias de rigor. El contrainterrogatorio se limitó a tratar de establecer que el acusado era el dueño del negocio y que había un empleado detrás del mostrador en esos momentos; que el contenido de la envoltura no se veía; que el papel de aluminio se puede utilizar para otras cosas, y el momento en que el agente con-cluyó que el acusado manejaba drogas.
El agente Matos Cartagena, más o menos, corroboró lo expresado por el agente Reyes Cruz en lo que él pudo obser-var. Añadió que cuando el agente Reyes Cruz le estaba ha-ciendo las advertencias al acusado se percató de que éste tenía en su mano derecha una caja de fósforos y en forma nerviosa la puso en el mostrador. El agente levantó la caja de fósforos, la abrió y observó que dentro de la misma había unas bolsitas plásticas transparentes que contenían en su interior un polvo blanco, el cual por su experiencia le pareció era cocaína o heroína. El contrainterrogatorio se limitó a tratar de establecer que el contenido de la caja de fósforos no podía verse desde su exterior, a cuestionar el motivo para ocuparla y el momento en que ocurre la intervención con el acusado.
Luego de escuchar los planteamientos de la defensa y del Ministerio Público, el tribunal de instancia declaró con lugar la moción de supresión de evidencia. En una escueta resolución escrita se señala como único fundamento que su dictamen está fundamentado en la prueba desfilada. (2)
De esa resolución recurre ante nos el Procurador General y hace el señalamiento de error siguiente:
*571IV. CUESTION PLANTEADA
Erró el Honorable Tribunal de instancia al declarar con lugar la moción de supresión de evidencia cuando la prueba desfi-lada claramente demuestra que procedía la ocupación de la evidencia arrojada por al acusado. Petición de certiorari, pág. 4.
Una sala de este Tribunal ordenó al acusado recurrido mostrar causa por la cual no debíamos expedir el auto para revocar la resolución del tribunal de instancia que declaró con lugar la moción de supresión de evidencia. El recurrido compareció. Estamos en posición de resolver.
H-H
Como ha señalado un comentarista:
La importancia de la propiedad abandonada en el derecho de registros e incautaciones descansa en la máxima de que la protección de la Cuarta Enmienda no se extiende a ella. De este modo, cuando alguien abandona una propiedad se dice que ha traído a su fin su derecho de intimidad, y no puede luego quejarse de su posterior incautación y uso como eviden-cia en su contra. En resumen, la teoría de abandono es que no está presente ningún registro en dicha situación, y la propie-dad así abandonada puede ser incautada sin la existencia de causa probable. (Traducción nuestra.) E.G. Mascolo, The Role of Abandonment in the Law of Search and Seizure: An Application of Misdirected Emphasis, 20 (Núm. 2) Buffalo L. Rev. 399, 400-401 (1971).
Desde principios de siglo el Tribunal Supremo federal ha descansado en la teoría del abandono. En Hester v. United States, 265 U.S. 57 (1924), varios agentes estaban obser-vando una venta ilegal de licor a distancia cuando alguien dio la voz de alarma. Los dos (2) participantes corrieron y fueron perseguidos por los oficiales, quienes encontraron un jarro y una botella que habían sido arrojadas por los dos (2) hombres. Señaló el Tribunal que “the defendant’s own acts, and those of his associates, disclosed the jug, the jar and the bot-*572tie — and there was no seizure in the sense of the law when the officers examined the contents of each after it had been abandoned”. Hester v. United States, supra, pág. 58. Igualmente, en Abel v. United States, 362 U.S. 217 (1960), donde el acusado, al ser arrestado en su habitación de hotel, em-pacó sus pertenencias, entregó la habitación y dejó atrás va-rios artículos en el zafacón, el Tribunal concluyó que:
Nor was it unlawful to seize the entire contents of the wastepaper basket, even though some of its contents had no connection with crime. So far as the record shows, petitioner had abandoned these articles. He had thrown them away. So far as he was concerned, they were bona vacantia. There can be nothing unlawful in the Government’s appropriation of such abandoned property. (Cita omitida.) Abel v. United States, supra, pág. 241.
Aunque el Tribunal, en Abel v. United States, supra, parece referirse al abandono en el sentido del derecho real o de propiedad(3) nos aclara un estudioso de esta materia que “while it is true that such abandonment will at least sometimes suffice in this context, it should not be assumed that the property law concept of abandonment is controlling as to the reach of the Fourth Amendment”. W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Pub. Co., 1987, Vol. 1, Sec. 2.6(b), pág. 464. Al igual que a dicho autor, nos parece correcto la distinción que se hace en el caso de City of St. Paul v. Vaughn, 237 N.W.2d 365, 370-371 (1975), donde se señala que:
The distinction between abandonment in the property-law sense and abandonment in the constitutional sense is critical *573to a proper analysis of the issue. In the law of property, the question, as defendant correctly states, is whether the owner has voluntarily, intentionally, and unconditionally relinquished his interest in the property so that another, having acquired possession, may successfully assert his superior interest. Brown, Personal Property (3 ed.) sec. 1.6.
In the law of search and seizure, however, the question is whether the defendant has, in discarding the property, relinquished his reasonable expectation of privacy so that its seizure and search is reasonable within the limits of the Fourth Amendment. Cf. Katz v. United States, 389 U.S. 347, 88 S. Ct., 507, 19 L.Ed.2d 576 (1967). In essence, what is abandoned is not necessarily the defendant’s property, but his reasonable expectation of privacy therein.
Where the presence of the police is lawful and the discard occurs in a public place where the defendant cannot reasonably have any continued expectancy of privacy in the discarded property, the property will be deemed abandoned for purposes of search and seizure.
A ese respecto, sostiene LaFave que:
La gran mayoría de las decisiones judiciales relacionadas con el abandono de objetos en el contexto de registro e incau-taciones son similares a Vaughn en cuanto a que aparece que el acusado trató de disponer de ciertos objetos incriminatorios en ocasión de un acercamiento o persecución legal de la poli-cía.
Sin embargo, no debemos presumir que en todas las instan-cias en que el acusado ha dejado la posesión o el control de un objeto, aunque brevemente, ha ocurrido un abandono para propósitos de la Cuarta Enmienda. Lo fundamental es ver si el abandono ocurrió en circunstancias que indiquen que la persona no retuvo una expectativa justificada de intimidad so-bre el objeto. Así, como concluyó el Tribunal Supremo en Ríos v. United States, “a passenger who lets a package drop to the floor of the taxicab in which he is riding can hardly be said to have ‘abandoned’ it.” (Traducción nuestra y escolios omi-tidos.) LaFave, op. cit., págs. 466-467.
*574Debemos enfatizar, además, que está claramente establecido que aun cuando un objeto abandonado generalmente'puede ser obtenido y utilizado para propósitos evidencíanos por la Policía, no es así si dicho abandono se debió a la coerción ejercida por una intervención ilegal de la Policía. LaFave, op. cit., pág. 471; Commonwealth v. Pollard, 299 A.2d 233 (Pa. 1973); State v. Reed, 284 So. 2d 574 (1973). Así, cuando una persona se libra de la posesión de un objeto en respuesta a un esfuerzo de la Policía por realizar un arresto o registro ilegal, (4) los tribunales no han vacilado en declarar la evidencia inadmisible. United States v. Beck, 602 F.2d 726 (5to Cir. 1979); United States v. Newman, 490 F.2d 993 (10mo Cir. 1974); McDaniel v. State, 307 So. 2d 710 (1974); People v. Shabaz, 378 N.W.2d 451 (1985); State v. Dineen, 296 N.W.2d 421 (1980); Com. v. Harris, 421 A.2d 199 (Pa. 1980); Com. v. Barnett, 424 A.2d 867 (Pa. 1981).
Este Tribunal, aunque sin abundar, también ha resuelto que la garantía constitucional contra allanamientos y registros ilegales no cubre la incautación de evidencia que es arrojada o abandonada. Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985); Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969); Pueblo v. Arroyo Ramírez, 96 D.P.R. 576 (1968); Pueblo v. Saura Gómez, 90 D.P.R. 801 (1964); Pueblo v. Colón Colón, 88 D.P.R. 187 (1963); Pueblo v. González Charón, 83 D.P.R. 450 (1961); Pueblo v. Del Valle, 83 D.P.R. 457 (1961).
II
Del testimonio incontrovertido de los agentes!5) surge que el recurrido, al percatarse de la presencia de los agentes, *575se puso nervioso y entró al negocio, el cual estaba abierto al público, y arrojó la envoltura de papel de aluminio al suelo. Obviamente la naturaleza del objeto, una envoltura de las que generalmente se utiliza para envolver cocaína o heroína, y el lugar donde fue arrojada, un bar abierto al público, in-dica que no podía haber una razonable expectativa de intimi-dad justificada hacia esa envoltura, pues cualquier curioso que pasara podía examinarla. California v. Greenwood, 100 L.Ed.2d 80 (1988), caso de registro de bolsas de basura. Quien deja un objeto en el suelo o en el mostrador de un bar que es frecuentado por muchas personas debe razonable-mente esperar que el objeto sea recogido, examinado o ma-nejado por un empleado o cualquier persona del público que esté en el lugar. Véase People v. Loveless, 400 N.E.2d 540 (1980); Buchanan v. State, 432 So. 2d 147 (1983).
Argumenta el recurrido que:
Si eliminamos los adverbios sumamente y disimuladamente y en adición eliminamos el hecho de que agente alguno le haya dicho a los testigos en el momento de la intervención que se trataba de un tirador de drogas y que tenía casos pendientes con qué se queda el Estado a los efectos de establecer motivos fundados para intervenir. Se queda el Estado con el testimo-nio de dos agentes que declaran que andan en una ronda pre-ventiva cotejando patentes de negocios y que al llegar al nego-cio Bar Ortiz ven al señor que resultó ser Pedro Ortiz Zayas que va entrando a su negocio cargando en sus manos una caja de cartón conteniendo en su interior cartones de cigarrillos marca Winston. Que de la misma saca un papel de aluminio y *576lo tira hacia el mostrador donde se encuentra su empleado. (Énfasis suplido.) Alegato del acusado-recurrido, págs. 11-12.
Se olvida el recurrido que, como ya hemos señalado, la teoría de la evidencia arrojada o abandonada es que en dicha situa-ción no está presente un registro, por lo que la propiedad así abandonada puede ser incautada sin la existencia de causa probable. Sólo tendríamos que entrar a examinar la existen-cia de causa probable si se estableciera que el abandono se debió a una intervención ilegal de la Policía. En nuestro caso el acusado arrojó la envoltura sin que mediara actuación po-liciaca, por lo que el abandono no puede ser consecuencia de conducta ilegal alguna. La actuación de los policías se limitó a seguir al individuo hasta dentro de un negocio abierto al público. La intervención sólo ocurre una vez el agente Reyes Cruz examina el contenido de la envoltura y se percata de que su contenido parece ser una sustancia controlada. Tenía desde ese momento “motivos fundados” para arrestarlo. Tampoco debe haber duda de que la posterior incautación de la caja de fósforos, de la cual el recurrido trató de deshacerse una vez estaba bajo arresto, es válida por ser ésta incidental al arresto.
Por los motivos antes expuestos, se expide el auto, se re-voca la resolución del Tribunal Superior que suprimió la evidencia ocupada y se devuelve el caso para que continúen los procedimientos en forma compatible con lo aquí re-suelto.
El Juez Asociado Señor Rebollo López emitió opinión disidente. El Juez Asociado Señor Hernández Denton disiente sin opinión escrita.
*577—o—

(1) El acusado recurrido cuestiona la utilización de los adverbios “suma-mente” que precede la palabra “nervioso”, y “disimuladamente” que precede la frase “coloca sobre el mostrador”, así como la mención de una supuesta informa-ción sobre conducta ilegal anterior del acusado, que hace el Procurador General en su recurso. Alegato del Procurador General, págs. 4 y 11. Por no ser esenciales para la resolución del mismo, no las consideraremos.


(2) Reiteramos que la omisión del tribunal de exponer fundamentos dificulta nuestra función revisora. Pueblo v. Corraliza Collazo, 121 D.P.R. 244 (1988).


(3) La referenda al bona vacantia se entiende como “bienes vacantes”, L.A. Robb, Dictionary of Legal Terms, Nueva York, Ed. John Wiley & Sons, 1955, pág. 140, o como señala el Black’s Law Dictionary: “things in which nobody claims a property, and which belonged, under the common law, to the finder ....” H.C. Black, Black’s Law Dictionary, 4ta ed., Minnesota, Ed. West Pub. Co., 1951, pág. 223.


(4) Es requisito indispensable que se establezca una relación de causa y efecto entre la intervención ilegal y el abandono. United States v. Pirolli, 673 F.2d 1200 (10mo Cir. 1982); State v. Washington, 376 So. 2d 1216 (1979); State v. Oliver, 368 So. 2d 1331 (1979).


(5) Por no surgir de la resolución los fundamentos que utilizó el juez de ins-tancia, debemos partir de la premisa de que el testimonio de los agentes le mere-*575ció crédito, o sea, que suprimió la evidencia a base de la interpretación del derecho aplicable. Pueblo v. Corraliza Collazo, supra. Por esa razón estimamos innecesario resolver este caso bajo la norma de Pueblo v. González del Valle, 102 D.P.R. 374 (1974). El tribunal de instancia, aun bajo el rigor de Pueblo v. Gonzá-lez del Valle, supra, y su progenie, le dio crédito a los testimonios, pero entendió que aun así los agentes no tenían motivos fundados para el arresto y el registro. Al así resolver incidió. Ello no quiere decir, bajo ninguna circunstancia, que es-temos descartando y mucho menos revocando la norma de Pueblo v. González del Valle, supra.